Exhibit NEWS RELEASE For Release: Immediate Contact: Ted Detrick, Investor Relations – (215) 761-1414 Wendell Potter, Media Relations – (215) 761-4450 CIGNA Reaffirms Earnings Guidance for 2008 PHILADELPHIA, March 12, 2008/Business Wire/ CIGNA Corporation (NYSE: CI) announced today that it is reaffirming its guidance for full year 2008 consolidated adjusted income from operations¹ to be in the range of $1.165 billion to $1.225 billion, or $4.05 to $4.25 per share² and adjusted income from operations3 for the Health Care segment to be in the range of $740 million to $780 million.
